Citation Nr: 1757659	
Decision Date: 12/13/17    Archive Date: 12/28/17

DOCKET NO.  15-18 558A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to service connection for a headache disability, to include as due to undiagnosed illness, ionizing radiation, and/or styrene exposure.

2. Entitlement to service connection for fatigue, to include as due to undiagnosed illness, ionizing radiation, and/or styrene exposure.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. A., Counsel



INTRODUCTION

The Veteran served on active duty from June 1995 to June 1997; January 1998 to July 2002; August 2002 to February 2003; and September 2003 to October 2004.  He also served with the Air Force Reserves from October 2004 to February 2006.

These matters come before the Board of Veterans' Appeals (Board) from a May 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

These claims were subsequently remanded by the Board in June 2016, February 2017, and August 2017 for additional development.

In June 2017, the Veteran testified during a videoconference hearing before the undersigned Veterans Law Judge (VLJ) regarding these claims.  A transcript of this hearing has been associated with the claims file.

In September 2017, the Veteran asked for a second hearing before the Board.  The law does not require the Board to provide a second hearing merely because one is requested.  Rather, the appellant must demonstrate good cause.  See 38 C.F.R. 
§ 20.1304(b) (2017).  In his correspondence, the Veteran asserted that his case was not being treated expeditiously.  In correspondence received in October 2017, he requested a hearing to inquire about the qualifications of available VA examiners.  He has not indicated that he has additional evidence or argument to present in support of his pending claims.  Accordingly, the Board finds that good cause has not been shown for providing a second hearing and that providing a second hearing without good cause would unduly delay the adjudication of his claims.  

The current record before the Board consists entirely of electronic files known as Virtual VA and the Veterans Benefits Management System (VBMS).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1. The Veteran does not have a chronic headache disability that is related to service, to include as an undiagnosed illness, or as secondary to exposure to styrene or ionizing radiation.

2. The Veteran does not have a disability manifested by fatigue that is related to service, to include as an undiagnosed illness, or as secondary to exposure to styrene or ionizing radiation.


CONCLUSIONS OF LAW

1. The criteria for service connection for a headache disability have not been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311, 3.317 (2017).

2. The criteria for service connection for fatigue have not been met.  38 U.S.C. 
§§ 1110, 5107 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311, 3.317, 4.88a (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2017).

The duty to notify was satisfied by way of a letter sent to the Veteran in March 2011 that fully addressed all notice elements and was sent prior to the initial RO decision in this matter.  The letter informed the Veteran of the evidence required to substantiate the claims, and of his and VA's respective duties for obtaining evidence.  The electronic claims file also contains numerous email messages between the Veteran and RO, and notes documenting telephone conversations showing that RO staff provided extensive detail and notice to the Veteran regarding his claims.

Regarding the duty to assist, the Veteran argues that VA has committed error with procedures taken in his case.  Briefly, an appeal consists of a timely filed notice of disagreement (NOD), and after issuance of a statement of the case (SOC), the Veteran's submission of a timely filed substantive appeal, VA Form 9.  38 C.F.R. § 20.200 (2017).  Thereafter, the RO certifies appeals to the Board for adjudication.  In this case, the Veteran contends that there was error with his substantive appeal, i.e. he did not submit one or the RO submitted one illegally on his behalf, etc.  He also argues that he did not give the RO permission to send his appeal to the Board.  See Report of Contact, March 16, 2017; Correspondence, March 17, 2017; Email Correspondence, August 23, 2017.  

Laws and regulations in the United States Code (U.S.C.) and Code of Federal Regulations (C.F.R.) provide specific timelines within which documentation must be filed.  In this case, the RO issued the SOC on June 22, 2015 and informed the Veteran that he had the remainder of the one year period from the date of his rating decision or 60 days from the date of the SOC to submit a substantive appeal, VA Form 9, whichever is later.  38 C.F.R. §§ 19.29, 19.30 (2017).  At that time, the one year period had already expired in May 2014, thus, the Veteran had until approximately August 21, 2015 to submit a VA Form 9 to perfect his appeals for Board review.  The Veteran did not submit the form or any written correspondence that could be considered a substantive appeal within the 60 day window.  However, to preserve the effective date of his claim and allow his appeal to continue, the RO treated a June 2015 telephone call from the Veteran as his VA Form 9, substantive appeal.  See VA 21-0820, Report of General Information, June 25, 2015.  The RO documented arguments presented during the telephone call, which included the Veteran's disagreement with the SOC regarding service connection for headaches and fatigue.  The Board emphasizes that if the RO had not considered the June 2015 telephone call as an "in lieu of" VA Form 9, the Veteran's appeal would have been closed and he would have had to refile his claims.  38 C.F.R. § 19.32 (2017).  After the initial VA Form 9 is accepted, no further VA Form 9 documents are required and are not necessary, even if the RO issues supplemental SOCs.  As for the Veteran's assertion that the RO illegally sent his appeal to the Board without his permission, his argument is without merit.  The record does not show any request for additional time to submit evidence or indication that identified and available evidence had not been associated with the claims file.  The Board finds no error with these procedural aspects of the claims.

The Veteran has also alleged that VA did not properly develop his claims based on ionizing radiation.  The Board notes that in the March 2011 notice letter, the RO asked the Veteran to provide evidence of a relationship between his claimed conditions of fatigue and headaches and his exposure to radiation.  The RO sent him the Radiation Risk Activity Information sheet and asked him to include a full description of his duties and activities while a participant in a radiation-risk activity.  The Veteran did not return the form or provide evidence of a nexus between his claimed conditions and radiation.  At most the Veteran reported that "radium," as opposed to ionizing radiation, was found in the ground around the construction site where he served on active duty.  Other than his lay statements, he did not provide documentation supporting his assertion of exposure to ionizing radiation.  Moreover, fatigue and headaches are not conditions listed as a presumptive diseases or radiogenic diseases under 38 C.F.R. §§ 3.309(d) or 3.311.  Therefore, no further development on this issue is required.

Additionally, the Board remanded these matters in June 2016 to obtain and associate with the claims file outstanding VA treatment records, to include a record dated June 2010 regarding chronic fatigue.  These records were associated with the electronic claims file; therefore, the June 2016 remand directives were substantially completed.  See Stegall v. West, 11 Vet. App. 268 (1998).

In February 2017, the Board found that the VA examination and opinion reports of record were inadequate for rating purposes.  The Board remanded the claims to schedule additional VA examinations to address the nature and etiology of the Veteran's headaches and fatigue.  The RO scheduled the examinations; however, the Veteran refused to attend them.  See VA 21-0820, Report of General Information, March 14, 2017, with attached email from the Veteran indicating that he would not attend any further examinations.  While the duty to assist is neither optional nor discretionary, the duty is not always a one-way street; nor is it a "blind alley."  Olson v. Principi, 3 Vet. App. 480, 483 (1992).  "The VA's 'duty' is just what it states, a duty to assist, not a duty to prove a claim with the veteran only in a passive role."  Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992).  The duty to assist is not unlimited in scope and requires of the VA only those actions which are reasonable under the circumstances involved.  Here, VA scheduled VA examinations to aid the Veteran with his claims on appeal and he refused to attend them.  Accordingly, the Board finds that the February 2017 remand directives were substantially completed.  See Stegall, 11 Vet. App. 268.

In the August 2017 remand order, the Board asked the RO to confirm the Veteran's periods of service and obtain outstanding service and VA treatment records.  The Board also asked the RO to have the Veteran identify all private medical providers that had treated his disabilities since service and to provide authorization and release forms for each provider, including a release form to obtain records for treatment provided through the Vet TRIIP program.  The RO sent a letter in August 2017 asking the Veteran to identify all periods of service and to provide authorization and release forms for VA to obtain records.  The RO requested and obtained records from the Veteran's period of service at the United States Air Force Academy.  The Veteran did not identify any additional providers or return any authorization and release forms for VA to obtain additional records.  Thus, this development has been substantially completed.  Id.

In August 2017, the Board also asked the RO to schedule compensation and pension examinations with VA contract providers instead of providers at VA medical centers if it would not unduly delay the administration of the examinations.  In a September 2017 letter to the Veteran, the RO explained that the rules and regulations covering compensation and pension adjudication procedures are found in VA Manual 21-1R.  The RO informed the Veteran that VA policy indicates circumstances under which examinations must be completed in a VA medical treatment facility versus a contract examiner.  The RO explained that per the VA Manual and policy, contract examiners are excluded from examining a claim for disability based on exposure to environmental hazards.  Contract examiners are also excluded from examining an initial claim for disability based on Gulf War undiagnosed illness, as well as any claim for chronic fatigue syndrome if a clinical diagnosis is not a matter of record.  Thus, the RO stated that the nature of the Veteran's claims requires an examination at a VA medical treatment facility and not a contract examiner.  In October 2017, the Veteran submitted correspondence indicating that he would not attend examinations conducted at VA medical centers because he believed that VA facilities do not have doctors who are qualified to address Gulf War illness.  In separate correspondence, also dated October 2017, the Veteran requested that his claims be returned to the Board for adjudication.  Based on the Veteran's continued refusal to attend VA examinations, the Board finds that the August 2017 remand directives have been substantially completed.  The Board also finds that it would be futile to remand the claims once again for examinations given the Veteran's refusal to attend.  Further, the Board finds that the Veteran has waived his right to further examinations based on his request to have his claim adjudicated as-is.  See Correspondence, October 23, 2017.  See 38 C.F.R. 
§ 3.655(a), (b) (2017).  Therefore, the Board will decide this matter based on the evidence of record as it is currently developed.  See 38 C.F.R. § 3.655(a), (b) (2017) (when a claimant, without good cause, fails to report for an scheduled in conjunction with the original compensation claim, the claim shall be rated based on the evidence of record).

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Finally, the Veteran presented testimony in a hearing before the undersigned.  The RO official or VLJ who conducts a hearing must fulfill two duties.  See 38 C.F.R. 
§ 3.103 (c)(2) (2017); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  These duties consist of: (1) fully explaining the issues and (2) suggesting the submission of evidence that may have been overlooked.  Bryant, 23 Vet. App. 488; 38 C.F.R. 
§ 3.103 (c)(2) (2017).  This was done during the June 2017 hearing before the Board as the VLJ noted the issues on appeal, asked questions, and elicited information that indicated what information and evidence was necessary to prove the claims.  Additionally, to the extent possible, VA obtained the relevant evidence and information needed to adjudicate this claims.  The Veteran has not asserted that VA has failed to comply with 38 C.F.R. § 3.103(c)(2).  

II. Service Connection

The Veteran seeks service connection for headaches and fatigue based on multiple theories of entitlement, to include as or due to undiagnosed illness, ionizing radiation, and/or styrene exposure.  

Establishing service connection generally requires evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. § 3.303.

Certain chronic disabilities, including some types of headaches (as organic disease of the nervous system), will be considered incurred in service if manifest to a degree of ten percent within one year of service.  38 C.F.R. §§ 3.307, 3.309(a); see also VBA Adj. Manual M21-1, III.iv.4.G.1.d (classifying migraine headaches as an organic disease of the nervous system under 38 C.F.R. § 3.309(a)).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden element is through a demonstration of continuity of symptomatology; however, this method may be used only for the chronic disabilities noted in 38 C.F.R. § 3.309, which includes migraine headaches.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection may be awarded on a presumptive basis to veterans exposed to ionizing radiation.  However, the Veteran's claimed headache and fatigue disabilities are not diseases specific to radiation-exposed veterans under 38 C.F.R. §§ 3.309(d) or 3.311.  Moreover, the Veteran has not shown that he was exposed to ionizing radiation per 38 C.F.R. § 3.309(d)(3)(i) as the evidence does not show that he engaged in a radiation-risk activity as defined in 38 C.F.R. § 3.309(d)(3)(ii).  As such, the presumptive provisions for radiation exposed veterans do not apply in this case.

Service connection may be awarded on a presumptive basis to a Persian Gulf veteran who (1) exhibits objective indications; (2) of a chronic disability such as those listed in 38 C.F.R. § 3.317(b) (including fatigue and headaches); (3) which became manifest either during active military, naval, or air service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10% or more not later than December 31, 2016; and (4) such symptomatology by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  Gutierrez v. Principi, 19 Vet. App. 1, 7 (2004); 38 U.S.C. 
§ 1117; 38 C.F.R. § 3.317; 76 Fed. Reg. 81834-81836 (Dec. 29, 2011).

A "Persian Gulf veteran" is one who served in the Southwest Asia Theater of operations during the Persian Gulf War.  38 C.F.R. § 3.317(e)(1).  The Southwest Asia Theater of operations includes Iraq, Kuwait, Saudi Arabia, the neutral zone between Iraq and Saudi Arabia, Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, the Red Sea, and the airspace above these locations.  38 C.F.R. § 3.317(e)(2).  The United States Congress has defined the Persian Gulf War as beginning on August 2, 1990, the date that Iraq invaded the country of Kuwait, through a date to be prescribed by Presidential proclamation of law.  38 C.F.R. § 3.2(i).

The Veteran's DD Form 214 indicates that among his awards he received the Kosovo Campaign Medal with 2 Oak Leaf Clusters.  Personnel documents indicate that he was awarded the second Oak Leaf Cluster for meritorious achievement while at the Al Udeid Air Base, Qatar in 2002 in support of Operation Enduring Freedom.  Therefore, the Veteran had active service in the Southwest Asia Theater of operations during the Persian Gulf War.

The term "qualifying chronic disability" means a chronic disability resulting from an undiagnosed illness or a medically unexplained chronic multisymptom illness that is defined by a cluster of signs or symptoms, such as chronic fatigue syndrome, fibromyalgia, or functional gastrointestinal disorders (excluding structural gastrointestinal disease).  38 C.F.R. § 3.317(a)(2)(i).

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  As a general matter, a layperson is not capable of opining on matters requiring medical knowledge.  See 38 C.F.R. § 3.159(a)(2); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  In certain circumstances, however, lay evidence may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).

In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot).  That notwithstanding, a Veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever); see also Routen v. Brown, supra.

In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See generally Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); but see Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim). 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C. 
§ 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

A. Headache Disability

The Veteran seeks service connection for headaches, which he claims are related to an undiagnosed illness, styrene exposure, and/or exposure to ionizing radiation.  

In this case, the service treatment records (STRs) do not show diagnosis of a chronic headache or fatigue disorder.  The November 1997 report of medical history (RMH) form and Report of Medical Examination (RME) show no report of headaches or fatigue.  See also RMH, February 1998; RME, March 1998; and Pre deployment Health Assessment, February 19, 1999.  Multiple service treatment records show either denial of headaches, or complaint of headaches and/or weakness in conjunction with other symptoms, which were attributed to diagnoses of pharyngitis, upper respiratory infection, sinusitis, and allergies.  See service treatment records dated February and August 1999; January 2000; August 2000; August 2001; February 2002; November 2003; and November 2004.

Service treatment records dated from March 2004 to July 2004 show that the Veteran reported having headaches and weakness, among other symptoms, after about 15 minutes at his worksite.  However, his symptoms resolved when he left the building.  He reported that he started working at the site in 2002 but that his symptoms did not start until 2003.  STRs note his reports of chemical smells, styrene exposure, and mold in the carpets in his building.  The Veteran initially asserted that his symptoms were due to styrene exposure; however, after being informed that styrene was no longer being used at the location, he told his provider that his symptoms were due to mold exposure.  See STR, April 28, 2004.  The carpets were replaced; however, the Veteran continued to report that he and coworkers had symptoms.  Despite his complaints, no diagnosis of fatigue, chronic headaches, or migraines was indicated.  See Service Treatment Records, March 2004, April 2004, and July 2004.  An April 2004 treatment note shows an assessment of upper respiratory symptoms associated with styrene.  The provider stated that since the Veteran's symptoms only occurred at work, he did not believe that the Veteran had allergic rhinitis or chronic sinusitis.  The provider stated that he had occupational exposure manifested by upper respiratory symptoms.  The provider did not indicate a chronic headache or fatigue condition due to styrene or other chemical exposure.

During the Veteran's period of service with the Air Force Reserves, he was treated at VA facilities.  In March 2005 he was treated for acute pharyngitis.  The Veteran did not report headaches or fatigue.  He was treated for the condition again at Lackland AFB clinic in April 2005.  He did not report headaches or fatigue.  In November 2005, he sought treatment at VA facilities for an insect bite on his nose.  He did not report headaches or fatigue.  The Veteran established care with VA facilities in January 2006.  He did not report headaches or fatigue.  

A report of medical assessment completed in February 2006 for the Air Force Reserves does not show headaches or fatigue.  The clinician indicated that the Veteran reported for a separation physical and had no complaints.  He had a hearing profile and sensorineural hearing loss and tinnitus.  No other disabilities or symptoms were reported or documented.

Subsequent to the Veteran's periods of active and reserve service, he was treated at VA facilities.  In June 2010, the Veteran reported that he had had several tick bites and felt tired towards the evening.  A follow-up note shows he reported that he would be ok for a week and then be fatigued for a day.  He said the condition had been going on for several years.

In October 2010, he was treated for viral URI and influenza.  Symptoms included fatigue and headache.  A diagnosis of a headache disorder or fatigue was not indicated.

VA treatment records dated March 9, 2011 show the first complaint and treatment of headaches since service.  At that time, the Veteran described having headaches that had worsened in the evening for the past several months.  He stated that his headaches could be related to a scalp condition he had last year.  He did not report that he had been having headaches since service.  A March 17, 2011 telephone encounter note indicates the Veteran reported a one year history of headaches and fatigue with blunt head trauma in November 2010.  He did not indicate a relationship between his headaches and service.  At a March 31, 2011 follow-up appointment, the provider assessed muscle tension headaches.  The provider did not indicate a relationship between the headaches and service.

During his April 2013 VA examination, the Veteran reported that his headaches started in 2004.  He had headaches every two to three days and treated them with over-the-counter (OTC) medications.  A diagnosis was not indicated.  A May 2013 VA treatment record shows the Veteran denied having headaches.

VA treatment records dated January 2015 indicate that the Veteran complained of fatigue after exercise.  In June 2015, the Veteran's VA primary care provider assessed headaches and fatigue since chemical exposure during service.  However, the provider did not provide any rationale to support the finding that the conditions were related to service.

The August 2015 VA headaches examination report shows the Veteran reported having headaches "three to four times a week" on a consistent basis since 2004.  He noted that fatigue typically is associated with the headaches and he is uncertain whether he has had fatigue in isolation without headache.  He described his fatigue as "loss of energy" and being "unable to focus."  The Veteran indicated that he has not been given a headache diagnosis but stated that "they're not migraine."  Based on evaluation of the Veteran and extensive review of the records, the examiner specifically determined that the Veteran did not have a diagnosis of headaches.  In addressing the March 31, 2011, diagnosis of tension headaches, the examiner found that diagnosis was incorrect and invalid as there was no medical diagnosis of either muscle tension headaches or tension type headaches unspecified.  The examiner noted that it was not possible to render a headache diagnosis because the diagnosis must be based on history, and the Veteran's reported history was not supported by service treatment records or VA treatments.  He found that there was no evidence to support a medical diagnosis of a chronic headache disability.  As to service notations of headaches, the examiner found these to be self-limited and resolved.  The examiner noted that the Veteran's transient and resolving headaches were present years before he worked in the building that he claimed caused him to be exposed to styrene, radium, and mold.  His symptoms in the contaminated building were not significantly differently from those previously reported.  As there was no diagnosis of a headache condition and since headaches predated exposure, the examiner determined that the Veteran did not have a diagnosis of headaches that was incurred in or caused by headaches or chemical exposure in service.

The evidence also includes the August 2015 chronic fatigue examination report.  The examiner diagnosed the symptom of fatigue but did not diagnose chronic fatigue syndrome (CFS).  The Veteran reported that he began having fatigue symptoms which began at the time his headaches started in 2004.  He stated that he had been evaluated by his primary care physician who had completed some tests with no abnormality found to date.  The examiner found that the Veteran's reported symptoms of fatigue, headache, and sleep disturbance were not due to CFS as there had been no evaluation for fatigue, and there was no medical diagnosis of CFS.  In the opinion, the examiner noted the ongoing diagnosis of fatigue and that the Veteran was treated for symptoms during service that resolved once he was away from his work building.  The examiner pointed out that between 2005 and 2015, only six notes contained the term fatigue.  The examiner summarized the notes and stated that the Veteran had not been evaluated by a rheumatologist or specialist to investigate his fatigue complaint.   The examiner found no medical diagnosis of CFS and pointed out that fatigue, like headaches, is a symptom and cannot be independently verified.  Its etiology is determined based on history.  As such, the examiner opined that there is no nexus between the Veteran's reported fatigue since service and his exposure to environmental hazards because the treatment records were silent for mention of fatigue for nearly seven years after what the Veteran reported as the onset date. 

A January 2016 neurology follow-up note indicates that the Veteran suffered from headache as well as generalized fatigue and pain.  The Veteran reiterated that he was exposed to black mold for one year, styrene fumes, and radium.  According to the Veteran, he then developed a constellation of symptoms including chronic headaches.  The provider indicated that a MRI of the brain was normal in March 2011; and EEG conducted in November 2015 was normal; neuropsychological testing in November 2015 was normal; a January 2015 CAT scan of the head was also normal; and finally, an extensive rheumatological workup was negative for inflammatory markers.  The provider's assessment included chronic headaches and diffuse pain.  His headaches were not migrainous in nature.  The provider stated that the Veteran had a constellation of symptoms and distribution of pain suggesting a chronic pain syndrome.  The provider noted that there had been extensive neurological as well as rheumatological workup, which had been negative.

A February 2016 VA treatment record indicates that the Veteran needed to undergo a workup for CFS prior to treatment.  A teleconference note dated February 9, 2016 shows the Veteran requested help with his disability claim from a staff psychologist, who indicated that he had an assessment of CFS per chart review.

An April 2016 VA physician note show an assessment of chronic fatigue, headaches, fevers, and arthralgias.  Also noted was dyspnea and dizziness with exercise.  The provider stated that the etiology of the symptoms was unclear.  The Veteran indicated that they started during service around the time he was exposed to styrene and radium and the provider stated that the temporal association of the exposure may be the cause of his symptoms.

An April 2016 note from a telephone conversation between the Veteran and a VA nurse indicated his belief that his symptoms were due to Lyme disease but that VA would not diagnose him.

An August 2016 VA examiner found no headache disability since the Veteran's 2004 exposure to styrene.  She determined that the Veteran's headaches resolved after styrene was removed.  Based on the discrepancies in detail provided by the Veteran over time and lack of objective documentation supporting chronicity of headaches since environment exposures in 2003-2004, the examiner opined that it was less than 50 percent likely that the Veteran had a chronic headache condition attributed to service.  She also pointed out that fatigue is a nonspecific symptom seen in numerous conditions, including acute illness, anemia, hypogonadism, sleep apnea, other chronic sleep disorders, and medication.  She stated that CFS is a diagnosis of exclusion but that the Veteran had not had a full work-up to determine the cause of his fatigue.  She indicated that as noted in the prior examination report, there is no evidence that the Veteran had the onset of fatigue temporally related to environmental exposure.  She also stated that medical literature indicates that the Veteran must have at least four concurrent symptoms with fatigue to meet the diagnosis of CFS.  The guidelines further stipulate that the concurrent symptoms cannot precede the onset of chronic fatigue.  She concluded that since the Veteran reported that his headaches pre-existed fatigue, he would not meet the criteria for CFS.  Based on the evidence collectively, she found it less than 50 percent likely that he has CFS.

A November 2016 VA examination report shows that the Veteran had a current diagnosis of headaches.  Upon review of the record and in conjunction with evaluation of the Veteran, the examiner found no diagnosis, evaluation, or treatment for headaches in service.  The examiner also found that there were no Gulf War syndrome/medically unexplained illnesses or symptoms.  Therefore, headaches were less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  In addition, with no diagnosis of Gulf War syndrome/medically unexplained illnesses or symptoms, it was not associated with exposure to environmental hazards such as inhalation of fine grain sand, fuel or solvent fumes, insecticides or pesticides, or multiple vaccines.  Also, it was not an undiagnosed illness, not a diagnosable but medically unexplained chronic multi-symptom illness of unknown etiology, and not a diagnosable chronic multi-symptom illness with a partially explained etiology.  The reported headache condition and Gulf War syndrome/medically unexplained illnesses or symptoms were not at least as likely related to a specific exposure event experienced by the Veteran during service in Southwest Asia.

As to fatigue, the VA examiner noted that the Veteran's presentation, history and changing symptomatology was uncharacteristic for the condition of CFS and led him to opine that the symptoms were unrelated to the condition of CFS.  Based upon review of the evidence and evaluation of the Veteran, the examiner found no diagnosis of CFS and no Gulf War syndrome/medically unexplained illnesses or symptoms.  Without a diagnosis of CFS and Gulf War syndrome/medically unexplained illnesses, the examiner stated that these conditions were not associated with exposure to environmental hazards such as inhalation of fine grain sand, fuel or solvent fumes, insecticides or pesticides, or multiple vaccines.  In addition they were not an undiagnosed illness, not a diagnosable but medically unexplained chronic multi-symptom illness of unknown etiology, and not a diagnosable chronic multi-symptom illness with a partially explained etiology.  He concluded that CFS and Gulf War syndrome/medically unexplained illnesses were not at least as likely related to a specific exposure event experienced by the Veteran during service in Southwest Asia.

The Veteran testified before the undersigned Veterans Law Judge in June 2017.  During the hearing, the Veteran indicated that his headaches and fatigue are most likely related to Gulf War Illness.  He indicated that he was deployed to Qatar in 2002 and that his headaches started in 2002 or 2003.  He stated that he was exposed to styrene and ionizing radiation a year or two later.  He testified that he became very sick while in the reserves and was threatened with his job.  While his commander was demoted and removed from his unit, he left the reserves because he was sick and unfit to perform his duties on a regular basis.  He indicated that there are no qualified doctors to address and treat Gulf War illness, so his headaches are treated with Naproxen.  He reported having two to four headaches each week with fatigue.  He indicated that he was being treated through the Vet TRIIP program for Gulf War illness.

The Board has reviewed all of the evidence but finds that service connection for a headache disorder is not warranted on any theory of entitlement.  First, regarding radiation exposure, other than the Veteran's lay statements asserting exposure to radium, he did not provide documentation showing exposure to ionizing radiation or involvement in a radiation risk activity.  Even if he had been exposed to radium, there is no evidence that it was in the form of ionizing radiation or that either radium or ionizing radiation caused a chronic headache disorder.  As noted above, headaches are not a disease specific to radiation-exposed veterans under 38 C.F.R. §§ 3.309(d) or 3.311.  Further, the Veteran is not competent to provide an opinion indicating a nexus between his reported headaches and exposure to radium as he does not have the medical expertise to make such a finding.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  As such, service connection for headaches based on exposure to ionizing radiation is denied.  

Regarding styrene, the Veteran provided an article from the Environmental Protection Agency (EPA), which indicates that chronic exposure to styrene results in symptoms such as headache, fatigue, and weakness.  VA has conceded that the Veteran was exposed to styrene; however, the evidence does not show that the exposure caused a chronic headache disorder.  As discussed above, the Veteran sought treatment from March 2004 to July 2004 for symptoms including headaches and weakness.  His symptoms manifested about 15 minutes after he arrived at his worksite and resolved when he left the building.  The provider noted occupational exposure manifested by upper respiratory symptoms but did not diagnose a chronic headache condition.  Subsequently, the Veteran did not report headaches until October 2010, at which time he received a diagnosis of viral URI and influenza.  It was not until March 2011 that the Veteran received a diagnosis of muscle tension headaches, which he reported began one year prior to treatment.  Medical providers did not indicate a relationship between his headaches and exposure to styrene and service.  

The Board observes that in June 2015, the Veteran's VA primary care provider assessed "fatigue and headaches since chemical exposure at Kelly AFB."  However, there is no rationale to support the finding and it appears that the assessment was based on the Veteran's reports without the benefit of review of the complete claims file.  While not in and of itself fatal to a medical opinion, the Board observes it is significant in the instant case because the Veteran did not report complaints of headaches between July 2004 and March 2011.  Further, in March 2011, he indicated that his headaches started about a year prior to treatment.  Thus, this notation in the claims file is not sufficient to support a finding of service connection for headaches based on exposure to styrene in service.

Similarly, an April 2016 VA physician note shows an assessment of headaches but that the etiology of the symptom was unclear.  The provider noted the Veteran's report of headaches beginning during service around the time he was exposed to styrene and radium.  The provider stated that the temporal association of the exposure may be the cause of his symptoms.  However, it appears that the assessment was based on the Veteran's reports without the benefit of review of the complete claims file.  Again, the Veteran was silent for complaints of headaches between July 2004 and March 2011 and in March 2011, he indicated that his headaches started one year prior.  Additionally, the opinion is speculative.  Medical opinions that are speculative, general, or inconclusive in nature do not provide a sufficient basis upon which to support a claim.  See e.g. McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) (finding doctor's opinion that "it is possible: and "it is within the realm of medical possibility" too speculative to establish medical nexus); Obert v. Brown, 5 Vet. App. 30, 33 (1993) (physician's statement that the veteran "may have been having some symptoms of his multiple sclerosis for many years prior to the date of diagnosis" was insufficient to award service connection).  Applicable regulations provide that a finding of service connection may not be based on a resort to speculation or a remote possibility.  See 38 C.F.R. § 3.102.  Accordingly, this provider's finding is not sufficient to support a finding of service connection for headaches based on exposure to styrene in service.

The Board has considered the numerous witness statements dated in March and April 2004, which describe fumes in buildings near or where the Veteran worked.  The witnesses indicated that the fumes had worsened in March 2004 and caused headaches.  J.M.M. stated that personnel complained of symptoms such as headaches, and that the vapors were caused by styrene, which was being used to install new flooring in the pain hangar.  Many of the witness statements indicate that their symptoms lasted for a few hours to a few days.  An April 2004 statement from M.P.P. indicates that she had been experiencing symptoms since July 2003.  Notably, none of the statements indicate that the witnesses had permanent or chronic disorders as a result of exposure to styrene, which weighs against the claim.

The Board has also considered the Veteran's written statements, statements documented by VA personnel during telephone calls, and his testimony before the Board indicating that his headaches started as early as 2002 or 2003 and have continued since that time.  While the Veteran is generally competent to describe symptoms such as head pain or headaches and indicate the date such symptoms began, the Board finds the Veteran's reports not credible.  As noted above, prior to March 2004, STRs documented symptoms of headaches and weakness while the Veteran was treated for pharyngitis, upper respiratory infection, sinusitis, and allergies.  STRs did not show treatment for or diagnosis of headaches or fatigue.  STRs show complaints of headache and fatigue from March to July 2004; however, he did not report either symptom during his separation examination in February 2006.  Treatment records show that he reported the symptom of headaches in conjunction with treatment for viral URI and influenza in October 2010.  It was not until March 2011, approximately five years after separation from service, that he reported headaches.  Moreover, at that time, he indicated that his headaches started one year prior to treatment.  He did not report that he had suffered chronic headaches since service.  Accordingly, the Board finds that the Veteran's statements alleging the manifestation of chronic headaches since service are not credible.

The Board has also considered whether service connection is warranted based on the theory of undiagnosed illness.  Here, the Veteran's headaches have been diagnosed as muscle tension headaches.  Also, the November 2016 VA examiner found that there were no Gulf War syndrome/medically unexplained illnesses or symptoms.  Therefore, this theory of entitlement does not apply.  

Finally, regarding service connection based on chronicity and continuity of symptomatology under 38 C.F.R. § 3.303(b), the Veteran does not have a diagnosis of migraine headaches.  As such, without a chronic disability as defined under 38 C.F.R. § 3.309(a), the criteria for service connection based on this theory of entitlement does not apply.  

In conclusion, the weight of the most competent and credible evidence establishes that the current headache condition is not due to service.  Because the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Therefore, service connection for a headache disorder is not warranted.  The appeal is denied.

B. Chronic Fatigue

The Veteran seeks service connection for fatigue, to include chronic fatigue syndrome (CFS), which he claims is related to an undiagnosed illness, styrene exposure, or exposure to ionizing radiation.

In this case, service connection is not warranted on a direct basis, to include as due to styrene or ionizing radiation exposure, as there is no diagnosed disability.  At most, treatment records indicate the symptom of fatigue, or chronic fatigue.  However, a diagnosis of CFS or the underlying pathology of the Veteran's fatigue has not been identified.  VA does not generally grant service connection for symptoms alone, such as fatigue, without an identified basis for those symptoms.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal dismissed in part, and vacated and remanded in part sub nom.  Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001); Evans v. West, 12 Vet. App. 22, 31-32 (1998).

For VA purposes, the diagnosis of CFS requires: (1) new onset of debilitating fatigue severe enough to reduce daily activity to less than 50 percent of the usual level for at least six months; and (2) the exclusion, by history, physical examination, and laboratory tests, of all other clinical conditions that may produce similar symptoms; and (3) six or more of the following: (i) acute onset of the condition, (ii) low grade fever, (iii) nonexudative pharyngitis, (iv) palpable or tender cervical or axillary lymph nodes, (v) generalized muscle aches or weakness, (vi) fatigue lasting 24 hours or longer after exercise, (vii) headaches (of a type, severity, or pattern that is different from headaches in the pre-morbid state), (viii) migratory joint pains, (ix) neuropsychologic symptoms, (x) sleep disturbance.  38 C.F.R. § 4.88a.

The Veteran indicated that his VA primary care provider diagnosed chronic fatigue.  As noted above in January 2015, a VA provider assessed fatigue and the August 2015 VA examiner noted fatigue as a symptom.  In April 2016, the assessment was chronic fatigue.  Additionally, in August 2016, the Veteran's VA primary care provider indicated a diagnosis of CFS; however, the treatment records show the Veteran requested that CFS be added to his file so that he could meet the criteria for his compensation claim.  His provider indicated that he added the diagnosis code for CFS to the Veteran's problem list.  There is no indication that a CFS workup was completed.  Further, an August 2017 VA treatment record indicates that fatigue is thought to be secondary to CFS but it is a diagnosis of exclusion, and per a physician of Post Deployment service, the Veteran still needed to complete a CFS workup, including a sleep study.  Thus, while the symptoms of fatigue and chronic fatigue are indicated, a valid diagnosis of CFS is not of record.  CFS is not the same as the symptoms of fatigue and chronic fatigue.  The criteria for CFS are outlined under 38 C.F.R. § 4.88a and the April 2016 and August 2016 treatment records do not indicate that these criteria were considered.  Also, the August 2015, August 2016, and November 2016 VA examiners specifically determined that there was no diagnosis of CFS.  In addressing the August 2016 treatment record, the November 2016 examiner found that the diagnosis of CFS therein was not supported by sufficient medical evidence/rationale.  The examiner cited to the normal neurological evaluation that day.  Accordingly, the Board finds that CFS has not been diagnosed.

The Board acknowledges that in June 2015, the Veteran's VA primary care provider assessed "fatigue and headaches since chemical exposure at Kelly AFB."  However, there is no rationale to support the finding and it appears that the assessment was based on the Veteran's reports without the benefit of review of the complete claims file.  While not in and of itself fatal to a medical opinion, the Board observes it is significant in the instant case because the Veteran did not report complaints of fatigue between July 2004 and June 2010.  In June 2010 he reported that he had been having periodic episodes of fatigue for several years; he did not indicate that the episodes began in and continued since his exposure to styrene in service.  Notably, he did not report fatigue when seeking medical treatment during his period of service with the Reserves or at the time of his separation physical in February 2006.  Further, during his August 2015 VA examination, he reported that his headaches were accompanied by fatigue and he was uncertain if he had fatigue without them.  As discussed above, in March 2011, the Veteran reported that his headaches started about a year prior to treatment.  A March 17, 2011 telephone encounter note indicates the Veteran reported a one year history of headaches and fatigue with blunt head trauma in November 2010.  These records show that at most, the Veteran's episodes of fatigue began sometime in 2010.  Accordingly, the June 2015 notation in the claims file is not sufficient to support a finding of service connection for fatigue based on exposure to styrene in service. 

Similarly, an April 2016 VA physician's note shows an assessment of chronic fatigue but that the etiology of the symptom was unclear.  The provider noted the Veteran's report of fatigue beginning during service around the time he was exposed to styrene and radium.  The provider stated that the temporal association of the exposure may be the cause of his symptoms.  However, it appears that the assessment was based on the Veteran's reports without the benefit of review of the complete claims file.  Again, the Veteran was silent for complaints of fatigue between July 2004 and June 2010.  Additionally, the opinion is speculative.  Medical opinions that are speculative, general, or inconclusive in nature do not provide a sufficient basis upon which to support a claim.  See e.g. McLendon, 20 Vet. App. at 83; Obert, 5 Vet. App. at 33.  Applicable regulations provide that a finding of service connection may not be based on a resort to speculation or a remote possibility.  See 38 C.F.R. § 3.102.  Accordingly, this provider's finding is not sufficient to support a finding of service connection for fatigue based on exposure to styrene in service.

Finally, the Board reviewed the Disability Benefits Questionnaire (DBQ) that the Veteran submitted in August 2016.  However, the DBQ was not signed by a physician.  Therefore, the document has no probative value.

The Board has considered the Veteran's lay statements.  However, his statements are not credible as they have been inconsistent regarding the date of manifestation of his symptoms and he is not competent to identify the underlying pathology of his fatigue.  Thus, his lay statements are not probative.

Regarding service connection based on undiagnosed illness, as noted above, the Board remanded this matter for VA examinations which might have helped determine whether the Veteran has CFS, determine the underlying pathology of his fatigue, or determine whether his symptom of fatigue qualifies for service connection as an undiagnosed illness; however, he refused to report for the examinations.  The Board cannot make medical determinations, to include whether fatigue is an undiagnosed illness or whether it is a symptom of another diagnosed disability.  The Board may only consider independent medical evidence to support its findings and is not permitted to base decisions on its own unsubstantiated medical conclusions.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  In this case, the August 2015 examiner found that the Veteran's claimed condition was not related to environment hazards.  Also, the November 2016 examiner specifically determined that without a diagnosis of CFS and Gulf War syndrome/medically unexplained illnesses, these conditions were not associated with exposure to environmental hazards such as inhalation of fine grain sand, fuel or solvent fumes, insecticides or pesticides, or multiple vaccines.

Based on the foregoing, the Board cannot grant service connection for a disability manifesting as fatigue.  Because the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not applicable.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.  The appeal is denied.



ORDER

Service connection for headache disability, to include as due to undiagnosed illness, ionizing radiation, and/or styrene exposure, is denied.

Service connection for fatigue, to include as due to undiagnosed illness, ionizing radiation, and/or styrene exposure, is denied.





____________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


